Title: From George Washington to Edmund Pendleton, 28 September 1789
From: Washington, George
To: Pendleton, Edmund


          
            New York Septr 28th 1789
          
          I write to you, my dear Sir, on a subject which has engaged much of my reflection, and to which I am persuaded I shall obtain your ready and candid attention.
          Regarding the due administration of Justice as the corner stone of good government, I have considered the first arrangement 

of the judicial department as essential to the happiness of our country, and to the stability of its’ political system—Under this impression it has been an invariable object of anxious solicitude with me to select the fittest characters to expound the laws and dispense justice.
          Concurring in sentiment with some others of your friends that the functions of the Supreme Bench, which involve the fatigue of circuit courts, would be too much for the infirm state of your health, I believed it necessary, to avail our Country of your abilities and the influence of your example, by nominating you to the office of Judge of the District-Court of Virginia, which will not require much greater personal exertion than the duties of your present station—and I trust the hope, with which I flatter myself, that I shall have the pleasure to hear of your acceptance of the appointment, is well founded—indeed I cannot doubt it, when I again consider the necessity of giving a tone to the system in its’ out-set, by placing the administration of the laws with the best and wisest of our Citizens.
          As soon as the Acts, which are necessary accompaniments of these appointments can be got ready you will receive official notice of the latter. This letter is only to be considered as an early communication of my sentiments on this occasion and as a testimony of the sincere esteem & regard with which I am Dr Sir Yrs &ca.
          
            G. W——n
          
        